Citation Nr: 1204890	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-38 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from September 1968 to October 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a February 2011 decision, the Board granted an increased initial evaluation of 50 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD).  The Board denied an evaluation in excess of 50 percent and remanded the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU).  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the Court remanded the Board's decision for development in compliance with a Joint Motion for Court Remand (Joint Motion).  The Joint Motion noted that the issue of TDIU had been remanded by the Board and was thus not before the Court and indicated that the Court was not disturbing that portion of the Board decision that granted a 50 percent evaluation; the Joint Motion only addressed the evaluation in excess of 50 percent.  In October 2011, a letter was sent to the Veteran and his representative in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  The Veteran responded that same month that he had no additional evidence or argument and that the claim was to be adjudicated after affording his representative the opportunity to review the case.  In December 2011, the Veteran's representative, upon review of the claims file, submitted additional argument.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's PTSD is primarily manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as depressed mood, anger, irritability, social isolation, difficulty concentrating, startle response, nightmares, sleep disturbance, and recurrent intrusive memories, but normal speech, normal thought process, intact to good judgment and insight, good grooming and hygiene, and no homicidal ideations, psychosis, or delusions.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Here, service connection was granted in a March 2008 rating decision from which the Veteran appealed.  Section 5103(a) notice, therefore, is no longer required.  Additionally, the Veteran has made no assertions of prejudicial notice.  Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and VA medical records have been obtained.   VA provided the Veteran with an examination in February 2008.  The examination is adequate because it was conducted upon a review of the claims file, contains a history obtained from the Veteran, and the thorough psychiatric examination is relevant to the applicable rating criteria.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, however, that this rule does not apply here, because the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126.  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's PTSD is currently evaluated as 50 percent disabling, which contemplates occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In a September 14, 2006 VA medical record, the Veteran reported increased loss of memory, confusion, lack of motivation, inability to concentrate, and depression.  In another September 2006 record, the Veteran denied suicidal and homicidal ideations, but reported recurring thoughts.  

The Veteran was housed in the VA domiciliary program from October 3, 2006 to January 31, 2007 for treatment of alcohol dependence.  In October 13th records, the Veteran reported depression, moodiness, anger, and irritation.  He reported nightmares regarding Vietnam, and flashbacks from triggers such as helicopters, loud noises, and jets.  He also reported a hyperstartle response, paranoia, and hearing voices, but no visual hallucinations or suicidal or homicidal ideations.  He felt like he only had one other Vietnam veteran that he felt he could talk to.  He avoided TV news, war subjects, crowds, only reads for enjoyment at present, and sometimes took a walk.  He reported disturbed sleep.  The Veteran reported that he stays in contact with his older brother who he feels is somewhat supportive to him.  He was divorced with no children.  Examination indicated the Veteran was alert and oriented, with good grooming and hygiene, fair eye contact, and normal psychomotor activity.  The mood was dysphoric with blunted mood and a congruent affect.  The Veteran's speech was spontaneous, his thought processes were logical and goal directed, and his thought content was without current active suicidal or homicidal ideations or hallucinations.  He reported some paranoia, but no delusional content.  He had intact memory and concentration, average intelligence, and fair insight and judgment.  A GAF score of 50 was assigned, which signifies serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV (DSM-IV) at 46-47.

In an October 19, 2006 VA medical record, it was noted that the Veteran was recently seen and started on a medication to deal with depressed mood, agitation, and anxiety, but it was discontinued due to an allergic reaction.  He reported that he had no thoughts of self-harm, harming others, or psychosis.  Upon examination, the Veteran was in mild distress, but was neatly dressed and well-groomed.  There was clear speech that was normal in rate, rhythm, and volume, and was not pressured.  The Veteran's mood was nervous and his affect was congruent with mood.  There were coherent, logical, and goal-directed thought processes, and no suicidal or homicidal ideations or hallucinations.  He had intact insight and fair judgment.  The GAF score was 45, which signifies serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  See DSM-IV at 46-47.

In a January 2007 VA medical record, the Veteran reported depressive moods, worsening over the holiday since his mother recently passed away.  His speech was clear and coherent, without pressure, his mood was down, and his affect was congruent to his mood.  There were coherent and goal directed thought processes, no suicidal or homicidal ideations, no visual or audio hallucinations and no psychosis.  The Veteran's insight was improving and his judgment was fair.  The GAF score was 45, which signifies serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  See DSM-IV at 46-47.  In a March 2007 VA record, the Veteran reported that things were going well.  He was sleeping well, his moods were stable, and he had no thoughts of self-harm, harming others, or psychosis.  He was neatly dressed and well-groomed.  There was clear, normal speech, with an okay mood, congruent affect, and coherent, logical, and goal-directed thoughts.  The Veteran denied hallucinations.  There was intact insight and fair judgment.  The GAF score was 50, which, as indicated above, signifies serious symptoms or any serious impairment in social, occupational, or school functioning.  See DSM-IV at 46-47.

In a December 2007 VA medical record, the Veteran reported that he experienced nightmares 3 times a week that were less severe.  He reported intrusive disturbing memories of Vietnam, occasional flashbacks, and an exaggerated startle response.  His mood was pretty good and his depressed moods did not last the entire day.  The Veteran endorsed crying episodes once or twice per month and difficulty concentrating.  For fun, the Veteran enjoyed reading, watching television, and had recently signed up for classes at the upward bound program.  He tended to worry excessively and had problems with daytime fatigue.  He lived alone and had been divorced since the 1980s.  The Veteran denied having a girlfriend, but reported a few male friends.  Upon examination, the Veteran was alert and oriented, with fair to good attention to grooming and fair eye contact.  There was normal psychomotor activity, goal-directed speech, intact abstract reasoning, fair to good insight, and a good mood.  His affect was tense but generally appropriate.  The Veteran denied suicidal and homicidal ideations, hallucinations, and delusions.  His thought process was logical and coherent and there was no flight of ideas or other evidence of a thought disorder.  A GAF score of 50 was assigned, which signifies serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  See DSM-IV at 46-47.

A February 2008 VA examination was conducted.  The Veteran reported anger, anxiety, avoidance of crowds, avoidance of news on the war in Iraq, thoughts, feelings, and conversations associated with the trauma, and war movies.  He also reported depression, difficulty concentrating, fatigue, flashbacks, hyperstartle response, hypervigilance, increased irritability, isolative behavior, memory difficulties, paranoia, recurrent intrusive memories, sleep disturbance, nightmares, suicidal ideations without intent, and an inability to get emotionally close.  The Veteran currently sees a psychiatrist twice a year.  The Veteran was divorced, had no children, lived alone, and was unemployed.  Upon examination, the Veteran was alert and oriented, with clear, coherent, and normal speech.  Communication and cognitive function were grossly intact.  There were no unusual ideations or signs or symptoms of any thought disorder.  The Veteran denied hallucinations and homicidal ideations, but experienced suicidal ideations without intent.  There were no indications of delusions.  There were mild inefficiencies in delayed verbal memory.  The Veteran's judgment showed no impaired ability to manage daily living activities or make reasonable life decisions.  The Veteran was functioning within the average range of intelligence.  The mood was depressed and fatigued with a blunted affect.  The current symptoms had not affected his household chores, shopping, and personal hygiene, had moderately affected his family relationships, and had severely affected his recreation, social interpersonal relationships, and occupation.  The examiner assigned a GAF score of 57, which contemplates moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  See DSM-IV at 46-47.  

In a March 2008 VA medical record, the Veteran reported a pretty good mood.  He was sleeping adequately and denied suicidal and homicidal ideations.  He reported, however, having problems with social isolation.  Examination showed the Veteran was alert, oriented, and appropriate in appearance, with normal eye contact.  His mood within normal limits, but there was a blunted and mildly constricted range of affect.  There was normal speech, logical, coherent, and goal-directed thoughts, intact abstraction ability, good insight and judgment, and no delusions.  

In a July 2008 statement, the Veteran asserted that he bounces back and forth between thoughts of suicide and homicide, he had trouble connecting with other people, his thoughts were scattered, and he had trouble keeping up with time.  He reported that some days were worse than others.  In a July 2008 submission, an acquaintance of the Veteran, C.J., stated that the Veteran had increased depression and anxiety over the past 6 years.  C.J. stated that the Veteran was more isolated and less motivated to engage in social activities.  Another acquaintance, R.M., submitted a July 2008 statement.  He reported that the Veteran appeared to suffer many of the same symptoms that he did, such as hypervigilance, sense of foreshortened future, nightmares, and flashbacks.  O.B, who had known the Veteran for 20 years, also submitted a statement.  O.B. stated that the Veteran self-isolates, was aggressive at times, has had trouble with firearms, was alert and easily startled, had trouble sleeping, took risks, and could not hold a job.

In an August 11, 2008 VA medical record, the Veteran reported feeling depressed and sometimes feeling hopeless and helpless.  He also reported occasional thoughts of suicide, nightmares, hyperstartle, paranoia, and avoidance.  He had been having difficulty sleeping.  The examiner found the Veteran alert, oriented, and cooperative, with appropriate dress.  There was normal speech, a coherent thought process, depressed mood, and a congruent affect.  The Veteran had fair insight and judgment.  The GAF score was 50, which signifies serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  See DSM-IV at 46-47.  

In an August 22, 2008 VA medical record, the Veteran reported depressive symptoms with low energy and motivation.  He reported loss of interest in leisure activities, poor sleep and appetite, and occasional thoughts of suicide.  He reported that his flashbacks and nightmares had worsened in recent weeks, but denied hallucinations.  The examiner found the Veteran alert, oriented, pleasant, and cooperative, with adequate grooming and hygiene.  There was good eye contact, regular speech, and no psychomotor agitation or retardation, but a low mood and blunted affect.  The Veteran's thought content was without delusions, obsessions, or paranoia, and his thought process was linear and goal directed.  His insight and judgment were fair.  The examiner assigned a GAF score of 40 to 45.  A score of 40 contemplates symptoms ranging from some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, for example where a depressed man avoids friends, neglects family, and is not able to work.  A score of 45 reflects serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  See DSM-IV at 46-47.

In a September 9, 2008 VA medical record, the Veteran reported feeling depressed and anxious.  His PTSD symptoms were triggered by watching news of Iraq on the TV.  He reported nightmares, intrusive recollections, hyperstartle response, and hypervigilance.  He reported feeling hopeless and helpless, was sleeping an interrupted 4 to 6 hours per night, but reported improving appetite and energy.  He felt anxious but denied suicidal and homicidal ideations.  Examination showed the Veteran was alert, oriented, and cooperative, with good eye contact.  There was normal speech, fair mood, anxious affect, no psychosis, a coherent thought process, fair insight and judgment, and a grossly intact memory.  The examiner assigned a GAF score of 52, which is defined as moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  See DSM-IV at 46-47.

In an October 2008 VA medical record, the Veteran reported he was feeling more depressed and melancholy with low daytime energy, poor concentration, feelings of hopelessness.  He enjoyed reading and working on the computer.  He experienced irritability, occasional nightmares, and frequent intrusive daytime thoughts.  His main support was his brother who lives in Knoxville.  He denied homicidal thoughts, suicidal thoughts, hallucinations, and paranoia.  Upon examination, the Veteran was alert, oriented, well-groomed, cooperative, and appropriately dressed, with appropriate behavior, good eye contact, regular speech, and linear thoughts that were logical and goal-directed.  There was a restricted range of affect and a congruent mood.  There was fair insight and judgment.  The GAF score was 55, which contemplates moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  See DSM-IV at 46-47.  

In January 2009 VA medical records, the Veteran reported chronic longstanding feelings of wanting to harm others who are responsible for certain things in his life.  He identified no plans or intent.  He also reported suicidal thoughts, but cited family as a reason not to harm himself.  He reported occasional flashbacks, with hearing noises and voices, emotional numbing, intrusive memories, startle response, and no close female relationships since the 1980s.  He admitted to constant paranoia and irritability.  He lived alone and had limited to no psychosocial support.  He reported anger and feelings of hurting others, but was able to control his impulses.  Examination indicated a melancholy mood, consistent affect, intact cognition, some psychomotor slowing, adequate eye contact, and no overt evidence of paranoia.  He had intact judgment and some insight.  He was adequately groomed and dressed and was calm and cooperative, with normal speech, irritable mood, and a blunted affect that was congruent with mood.  He denied delusions, hallucinations, suicidal and homicidal ideations.  There was intact memory, concentration, and abstract ability, with limited insight and judgment.  The GAF score was 45, which contemplates serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  See DSM-IV at 46-47.  In a February 11, 2009 record, the Veteran reported sleep problems.

The Veteran was hospitalized from February 18, 2009 to February 24, 2009 at VA.  Records from February 18 indicate that a suicide risk assessment was conducted.  The Veteran reported frequent suicidal ideations and that he had tried to harm or kill himself in the past.  He had been able to resist the impulse to do it.  The Veteran reported significantly worsening depression and PTSD symptoms over the past several months which had exacerbated his chronic suicidal thoughts.  Recently, he had been spending a significant amount of time contemplating suicide, with a plan to shoot himself with his gun.  The Veteran reported depression and anxiety.  He did not have friends, family, or community support.  The Veteran reported decreased sleep, anhedonia, feelings of hopelessness, helplessness, and worthlessness, decreased energy and concentration, poor appetite with no weight loss.  He denied homicidal ideations, but reported hallucinations.  He endorsed excessive worry, but denied panic attacks, and reported worsening flashbacks, nightmares, hypervigilance, feelings of numbness, and inability to connect with others.  He reported that he was married 2.5 years, had no children, and had poor social support and isolated in his apartment most of the time.  He had a fish for company.  He reported that his depression was 8/10, and that he had crying spells, decreased sleep, anxiety, and irritability.  He reported hearing muffled voices, and daily visual hallucinations.  He had limited psychosocial support outside of a brother and a friend that did not live in town.  He was agreeable to staying in the hospital.  

Examination showed the Veteran was disheveled, subdued, and guarded, with poor eye contact and mild psychomotor slowing, but normal mannerisms.  His speech was decreased in volume, but there was regular rate, rhythm and tone.  There was a depressed mood and a dysphoric and blunted affect that was congruent with mood.  The Veteran was alert, fully oriented, and cognitively intact, with a linear thought process.  There was poor insight and judgment.  He denied homicidal ideations.  The examiner found that the Veteran was not a reliable historian, as he tended to minimize his ongoing issues.  The GAF score was 30, which contemplates that the veteran's behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment, for example, sometimes incoherent acts grossly inappropriately, or has suicidal preoccupation, or is unable to function in almost all areas of life, such as stays in bed all day or has no job, home, or friends.  See DSM-IV at 46-47.

In a February 19th record, the Veteran reported being troubled by crowds, being easily startled.  He reported that the buildup in Afghanistan and Iraq bothered him, poor sleep, good appetite, low energy level.  He had a good concentration level.  He stated he was feeling better and denied suicidal thoughts.  He reported chronic irritability.  He described a close relationship with his older brother, but was otherwise socially isolated.  He was divorced and had no children.  Examination indicated the Veteran was disheveled, with a depressed mood, blunted affect, and impaired judgment and insight.  There were no current suicidal and homicidal ideations, delusions, or hallucinations.  His thoughts were logical, coherent, and goal-directed.  In a February 20th record, the Veteran reported that felt better although he was still depressed.  He had good sleep and appetite.  He denied suicidal and homicidal ideations and hallucinations.  He was fully oriented, but was unkempt.  There was good eye contact, conversational volume, speed and rhythm of speech, average mood, mildly blunted affect that was congruent with mood, goal directed thought process, poor insight and impaired judgment.  There were no delusions or paranoia.  

In a February 21st and 22nd records, the Veteran reported fair sleep and that he felt okay.  He denied current suicidal or homicidal ideations, hallucinations, and paranoia.  The Veteran was appropriately dressed and groomed and fully oriented, with intact memory, attention span, and concentration.  There was normal speech, an okay mood, and mildly blunted affect.  His thought process was logical, linear, and goal-directed.  His insight and judgment were improving.  The GAF score was 30, which contemplates that the veteran's behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment, for example, sometimes incoherent acts grossly inappropriately, or has suicidal preoccupation, or is unable to function in almost all areas of life, such as stays in bed all day or has no job, home, or friends.  See DSM-IV at 46-47.
In a February 23rd note, the Veteran reported feeling fine.  He had good sleep and appetite, and denied suicidal and homicidal ideations, and hallucinations.  The Veteran was fully oriented, well-groomed, and displayed good eye contact.  There was a good mood, and a full and congruent affect.  The Veteran's thought process was goal-directed without circumstance or tangent, and no delusions or paranoia.  Insight and judgment were fair.  Upon discharge on February 24th, the Veteran denied suicidal and homicidal ideation, hallucinations, and delusions.  He was alert and oriented, with fairly adequate eye contact, regular speech, fair mood, full and congruent affect, logical and linear thought process, intact concentration, fair insight, and no gross impairment of judgment.  The Veteran denied hallucinations, delusions, and paranoia.  In a February 26, 2009 VA record the Veteran stated that he hadn't felt that good in his life.  His only current problem was sleep.  He reported racing thoughts, an inability to get to sleep, and nightmares.  There was good eye contact, congruent affect, normal speech, good mood, and no hallucinations or suicidal ideations.  The GAF score was 55, which signifies moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  See DSM-IV at 46-47.

In a March 2009 VA medical record, the Veteran reported his medication was not working as well.  His mood had gone back down, and he felt fatigued and experienced a loss of interest.  He reported sleeping well, with an occasional crying spell.  He denied suicidal and homicidal ideations, hallucinations, delusions, and paranoia.  Examination indicated the Veteran was alert, oriented to all spheres, appropriately groomed and dressed, with appropriate eye contact.  There was no psychomotor agitation or retardation, and there was a dysthymic mood with slight blunting of affect.  There was normal speech, a logical, linear, and goal-directed thought process.  There was average intelligence, intact cognition, and improving insight and judgment.  The GAF score was 50, which contemplates serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  See DSM-IV at 46-47.

In a June 2009 VA medical record, the Veteran reported that he was not doing as well as he was previously.  He reported alright sleep other than nightmares.  He reported irritability, flashbacks, and memory problems, and denied suicidal ideations, homicidal ideations, and hallucinations.  Examination showed there was adequate grooming and hygiene, with good eye contact, no psychomotor agitation, normal speech, a melancholic mood, and an appropriate and congruent affect.  The Veteran's thought processes were linear, logical, and goal-directed.  He was alert and oriented with intact attention and concentration.  There was normal intelligence and intact insight and judgment.  The GAF score was 55, which indicates moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  See DSM-IV at 46-47.  In a September 2009 VA record, the Veteran's GAF score was 55 which, as noted above, contemplates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV at 46-47.

The evidence of record does not support an initial evaluation in excess of 50 percent for the Veteran's PTSD.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).  

First, the Veteran's GAF scores must be assessed.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, from October 2006 to August 2008, the Veteran's GAF scores reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  The one exception is a GAF score in February 2008 that indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  In August 2008, a GAF score of 40 to 45.  A score of 40 indicates some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A score of 45 indicates serious symptoms or serious symptoms or any serious impairment in social, occupational, or school functioning.  Then, from September 2008 until the Veteran's one week hospitalization in February 2009, his GAF scores again reflected moderate or serious symptoms.  

In February 2009, the Veteran experienced a one-week extreme exacerbation of symptoms during which the Veteran was hospitalized.  During that time, the Veteran's GAF scores of 30 contemplated behavior that was considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment, for example, sometimes incoherent, acts grossly inappropriately, or has suicidal preoccupation, or is unable to function in almost all areas of life, such as stays in bed all day or has no job, home, or friends.  As of 2 days after discharge, however, the assigned GAF score was 55, which contemplates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Thereafter, the GAF scores again reflected moderate or serious symptoms as they had from 2006 to 2008.  The scores for the entire appellate period thus reflect that the Veteran's symptoms were primarily moderate or serious, with a serious one-week exacerbation of symptomatology and one examination that indicated slightly more serious symptoms in August 2008.  But 11 days prior to that lower score of 40, the GAF score indicated serious symptoms.  Likewise, approximately 2 weeks later, the GAF score reflected moderate symptoms.  Accordingly, the preponderance of the evidence demonstrates that the GAF scores show serious symptoms or any serious impairment in social, occupational, or school functioning.  These scores do not, however, mandate a 70 or 100 percent evaluation because they do not necessarily correlate to total social and occupational impairment, occupational and social impairment with deficiencies in most areas, or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Second, then, all the pertinent evidence of record must be considered and the decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Here, the Veteran's PTSD is manifested occupational and social impairment with reduced reliability and productivity due to symptoms such as depressed mood, anger, irritability, social isolation, difficulty concentrating, startle response, nightmares, sleep disturbance, and recurrent intrusive memories, but normal speech, normal thought process, intact to good judgment and insight, good grooming and hygiene, and no homicidal ideations, psychosis, or delusions.  The Board finds that his PTSD is not manifested by deficiencies in most areas.  Although there is deficiency in mood as demonstrated by the Veteran's depression, anger, and irritability, the evidence of record shows that the Veteran's thinking has been logical, linear, and goal-directed for the entire appellate period, except during his one-week exacerbation.  The Veteran has consistently denied delusions, and examiners have determined there were no thought disorders.  

Additionally, the Veteran's judgment was intact, fair, or good.  Even in August 2008, when a GAF score of 40 was assigned, the Veteran's judgment was noted be fair.  Although his judgment was determined to be poor during the February 2009 exacerbation, on discharge, the examiner found there to be no gross impairment of judgment.  Additionally, one month later, his judgment was improving.  Furthermore, the Veteran's social impairment was not reflected by an inability to establish and maintain effective relationships.  It is clear that the Veteran socially isolates and has little friend or family support.  The Veteran reported, however, that he either had one friend or a few friends.  He also remained close with an older brother who was supportive.  It is clear that the Veteran is significantly socially impaired, but does not have an inability to maintain effective relationships.  He also has not shown total social impairment, as is further demonstrated by his social acquaintances submitting statements in support of his claim.  The Board notes that his symptoms were significantly increased during the February 2009 exacerbation, but the preponderance of the lay and medical evidence for the entire time period demonstrates that his PTSD symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms with difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluation is not inadequate.  A rating in excess of 50 percent is provided for certain manifestations of the service-connected PTSD but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's PTSD, as the criteria assess psychiatric symptomatology as it affects social and occupational functioning.  In the absence of any additional factors, the issue need not be referred for consideration of an extraschedular rating.

After review of the evidence, the evidence of record does not warrant a rating in excess of 50 percent for PTSD at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); see also Fenderson, 12 Vet. App. at 126.  Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An increased initial evaluation for PTSD is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain an examination.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Friscia v. Brown, 7 Vet. App. 294 (1995) (noting that VA may not reject a claim for TDIU without producing evidence, as distinguished from mere conjecture, that a veteran's disabilities do not prevent him from performing work that produces non-marginal income).

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU is granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but no consideration may be given to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.  Unemployability, or a veteran's ability or inability to engage in substantial gainful activity, must be looked at in a practical manner and the crux of the matter rests upon whether a particular job is realistically within the physical and mental capabilities of the veteran.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991).  Accordingly, the determination must include consideration of the veteran's abilities and his employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000).  

First, in an October 2002 rating decision, the RO determined that the Veteran was unemployable due to various disabilities (for VA pension purposes).  Since that time, however, the Veteran has been awarded service connection for PTSD and for tinnitus.  Thus, the Veteran may be unemployable, but it is no longer clear if it is due to service-connected or nonservice-connected disabilities.  Accordingly, an examination should be obtained. 

Second, the Veteran has not yet received VCAA notice regarding his claim for entitlement to TDIU.  Accordingly, while on remand, such notice shall be sent.  

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate VCAA notice to the Veteran regarding his claim for entitlement to TDIU.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(a), (e) (2011); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Provide the Veteran an appropriate examination to determine the impact of his service-connected disabilities on his employability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, i.e., PTSD and tinnitus, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


